James T. McIntosh’s appeal.
Per Curiam,
The questions presented by this record have been so fully considered and so satisfactorily disposed of by the learned president of the orphans’ court, that further discussion of them is unnecessary. We adopt his opinion and affirm the decree thereon.
Decree affirmed and appeal dismissed with costs to be paid by appellant.
APPEAL OE ROBERT G. McINTOSH ET AT,.
Per Curiam,
November 14,1893 :
These cases were argued with James T. McIntosh’s Appeal, No. 292 of this term, and, for reasons stated in opinion just filed in that case, these decrees are affirmed on the opinion of the court below, and appeals dismissed with costs to be paid by appellants.